DETAILED ACTION
Claims 1, 5, 6, 10, and 11 are presented for examination.
Claims 1, 5, 6, 10, and 11 are amended.
Claims 2-4 and 7-9 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al., (hereinafter Harrison), U.S. Publication No. 2020/0162133 (U.S. Provisional 62/521028 filed on 06/16/2017), in view of Xu et al., (hereinafter Xu), U.S. Publication No. 2020/0322816, (U.S. Provisional 62/373645 filed on 08/11/2016).

As per claim 1, Harrison discloses a terminal [fig. 8, paragraphs 0053, 0108, a terminal (UE; wireless device 50)] comprising: 
a processor [fig. 8, paragraphs 0053, 0108, a processor (processing circuit; wireless device 50 includes processing circuitry 52 comprising one or more processors 62); provisional support - page 23, fig. 8] that determines a number of ports used to transmit a Physical Uplink Shared Channel (PUSCH) is only one [Abstract, fig. 6, paragraphs 0031, 0044, 0046, 0051, 0052, 0076, 0081, 0097, determines a number of ports used to transmit a Physical Uplink Shared Channel (PUSCH) is only one (resources comprises a number of RS ports; a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission; ‘0’ or ‘1’ in the bitmap); provisional support pages 17, 20-21, 24];
Harrison does not explicitly disclose when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling. 
However, Xu teaches when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling [fig. 2, paragraphs 0015, 0046, 0047, 0049, 0051, 0054-0057,  0086, when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling (UE-centric antenna port selection; in which the UE selects antenna ports without higher layer signaling))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the terminal described in Harrison by determining a number of ports is one when SRS resource is not configured as taught by Liu because it would provide the Harrison’s terminal with the enhanced capability of achieving improved system performance [Xu, paragraphs 0002, 0034].

As per claim 5, Harrison discloses a radio communication method of a terminal [fig. 8, paragraphs 0047, 0053, 0108, a radio communication method of a terminal (a method in a UE; wireless device 50)] comprising: 
determining a number of ports used to transmit a Physical Uplink Shared Channel (PUSCH) is only one [Abstract, fig. 6, paragraphs 0031, 0044, 0046, 0051, 0052, 0076, 0081, 0097, determining a number of ports used to transmit a Physical Uplink Shared Channel (PUSCH) is only one (resources comprises a number of RS ports; a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission; ‘0’ or ‘1’ in the bitmap); provisional support pages 17, 20-21, 24];

transmitting the PUSCH [fig. 6, paragraphs 0045, 0052, 0071, transmitting the PUSCH (transmits PUSCH); provisional support page 12].
Harrison does not explicitly disclose when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling. 
However, Xu teaches when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling [fig. 2, paragraphs 0015, 0046, 0047, 0049, 0051, 0054-0057,  0086, when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling (UE-centric antenna port selection; in which the UE selects antenna ports without higher layer signaling))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Harrison by determining a number of ports is one when SRS resource is not configured as taught by Liu because it would provide the Harrison’s method with the enhanced capability of achieving improved system performance [Xu, paragraphs 0002, 0034].

As per claim 6, Harrison discloses the terminal according to claim 1, 
wherein the transmitter transmits the PUSCH by applying a precoder [paragraphs 0044, 0045, 0099, wherein the transmitter transmits the PUSCH by applying a precoder (transmits PUSCH using the precoding)].
Harrison does not explicitly disclose when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling. 
However, Xu teaches when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling [fig. 2, paragraphs 0015, 0046, 0047, 0049, 0051, 0054-0057,  0086, when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling (UE-centric antenna port selection; in which the UE selects antenna ports without higher layer signaling))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the terminal described in Harrison by determining a number of ports is one when SRS resource is not configured as taught by Liu because it would provide the Harrison’s terminal with the enhanced capability of achieving improved system performance [Xu, paragraphs 0002, 0034].

As per claim 10, Harrison discloses a base station [fig. 10, paragraph 0119, a base station (network node 30)] comprising: 
a transmitter [fig. 10, paragraph 0120, a transmitter (transceiver circuitry 36) ; provisional support pages 26] that does not transmit a configuration of a Sounding Reference Signal (SRS) resource to a terminal [Abstract, fig. 6, paragraphs 0031, 0046, 0051, 0052, 0076, 0081, 0097, 0123, a transmitter that does not transmit a configuration of a Sounding Reference Signal (SRS) resource to a terminal (resources comprises a number of RS ports; a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission; ‘0’ or ‘1’ in the bitmap; avoid instructing the UE to transmit SRS resources); provisional support pages 17, 20-21, 24]; and 
a receiver [fig. 10, paragraph 0120, a receiver (transceiver circuitry 36) ; provisional support pages 26] that receives a Physical Uplink Shared Channel (PUSCH) transmitted using only one port from the terminal [fig. 6, paragraphs 0031, 0044, 0046, 0051, 0052, 0076, 0099, 0123, a receiver  that receives a Physical Uplink Shared Channel (PUSCH) transmitted using only one port from the terminal (PUSCH transmission from the UE; comprises at least one RS port); provisional support pages 15, 16, 21].
Harrison does not explicitly disclose when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling. 
However, Xu teaches when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling [fig. 2, paragraphs 0015, 0046, 0047, 0049, 0051, 0054-0057,  0086, when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling (UE-centric antenna port selection; in which the UE selects antenna ports without higher layer signaling))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the station described in Harrison by determining a number of ports is one when SRS resource is not configured as taught by Liu because it would provide the Harrison’s station with the enhanced capability of achieving improved system performance [Xu, paragraphs 0002, 0034].

As per claim 11, Harrison discloses a system [paragraphs 0002, 0038, 0106, a system (wireless communication system)] comprising: 
a terminal [fig. 8, paragraphs 0053, 0108, a terminal (UE; wireless device 50)] comprising: 
a processor [fig. 8, paragraphs 0053, 0108, a processor (processing circuit; wireless device 50 includes processing circuitry 52 comprising one or more processors 62); provisional support - page 23, fig. 8] that determines a number of ports used to transmit of a Physical Uplink Shared Channel (PUSCH) is only one when a Sounding Reference Signal (SRS) resource is not configured [Abstract, fig. 6, paragraphs 0031, 0044, 0046, 0051, 0052, 0076, 0081, 0097, determines a number of ports used to transmit of a Physical Uplink Shared Channel (PUSCH) is only one when a Sounding Reference Signal (SRS) resource is not configured  (resources comprises a number of RS ports; a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission; ‘0’ or ‘1’ in the bitmap); provisional support pages 17, 20-21, 24]; and 
a transmitter [fig. 8, paragraphs 0053, 0108, a transmitter (a transceiver circuit; wireless device 50 also includes transceiver circuitry 56); provisional support page 24] that transmits the PUSCH [fig. 6, paragraphs 0045, 0052, 0071, transmits the PUSCH (transmits PUSCH); provisional support page 12].
a base station [fig. 10, paragraph 0119, a base station (network node 30)] comprising: 
a transmitter [fig. 10, paragraph 0120, a transmitter (transceiver circuitry 36) ; provisional support pages 26] that does not transmit a configuration of a Sounding Reference Signal (SRS) resource to a terminal [Abstract, fig. 6, paragraphs 0031, 0046, 0051, 0052, 0076, 0081, 0097, 0123, a transmitter that does not transmit a configuration of a Sounding Reference Signal (SRS) resource to a terminal (resources comprises a number of RS ports; a first list of SRS resources that at least correspond to RS resource indications used for PUSCH transmission; ‘0’ or ‘1’ in the bitmap; avoid instructing the UE to transmit SRS resources); provisional support pages 17, 20-21, 24]; and 
a receiver [fig. 10, paragraph 0120, a receiver (transceiver circuitry 36) ; provisional support pages 26] that receives a Physical Uplink Shared Channel (PUSCH) transmitted using only one port from the terminal [fig. 6, paragraphs 0031, 0044, 0046, 0051, 0052, 0076, 0099, 0123, receives a Physical Uplink Shared Channel (PUSCH) transmitted using only one port from the terminal (PUSCH transmission from the UE; comprises at least one RS port); provisional support pages 15, 16, 21].
Harrison does not explicitly disclose when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling. 
However, Xu teaches when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling [fig. 2, paragraphs 0015, 0046, 0047, 0049, 0051, 0054-0057,  0086, when a Sounding Reference Signal (SRS) resource is not configured by a higher layer signaling (UE-centric antenna port selection; in which the UE selects antenna ports without higher layer signaling))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Harrison by determining a number of ports is one when SRS resource is not configured as taught by Liu because it would provide the Harrison’s system with the enhanced capability of achieving improved system performance [Xu, paragraphs 0002, 0034].




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al., U.S. Publication No. 2016/0242182, UE may be configured to perform antenna selection such to select one antenna ports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469